___________

                                    No. 95-3756
                                    ___________

Ming Shan Lin, also known as              *
Allen Lin, *
                                          *
                      Petitioner,         *
                                          *
      v.                                  *   Petition for Review from the
                                          *   United States Immigration and
Immigration and Naturalization            *   Naturalization Service.
Service; Dean A. Hove, Acting             *
District Director, U.S.I.N.S.;            *           [UNPUBLISHED]
Janet Reno, Attorney General of           *
the United States of America,             *
                                          *
                     Respondents.         *



                                    ___________

                     Submitted:     July 26, 1996

                         Filed:     August 12, 1996
                                    ___________


Before BOWMAN, BEAM, and LOKEN, Circuit Judges.

                                    ___________

PER CURIAM.


      Petitioner Ming Shan Lin seeks review of a final order of the Board
of   Immigration   Appeals   affirming    a   deportation   order   issued   in   the
immigration court.    The Board denied petitioner's application for asylum
and withholding of deportation.          We conclude that substantial evidence
supports the Board's decision.      Accordingly, the decision of the Board is
affirmed and the petition for review is dismissed.          See 8th Cir. R. 47B.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-